Exhibit 10.2

VOTING AGREEMENT

THIS VOTING AGREEMENT, dated as of November 3, 2013 (this “Agreement”), is
between Weyerhaeuser Company, a Washington corporation (“Weyerhaeuser”) and the
stockholders of TRI Pointe Homes, Inc., a Delaware corporation (“Parent”),
listed on Schedule A hereto (each, a “Stockholder”).

WHEREAS, concurrently with the execution of this Agreement, Weyerhaeuser,
Weyerhaeuser Real Estate Company (“WRECO”), a Washington corporation, Parent,
and Topaz Acquisition, Inc., a Washington corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), are entering into a Transaction Agreement
(the “Transaction Agreement”), providing for, among other things, the merger of
Merger Sub with and into WRECO (the “Merger”), with WRECO surviving the Merger
and becoming a wholly owned subsidiary of Parent, on the terms and subject to
the conditions set forth in the Transaction Agreement;

WHEREAS, as of the date hereof, each Stockholder is the record owner of the
number of shares of Parent Common Stock set forth opposite such Stockholder’s
name on Schedule A hereto (such shares of Parent Common Stock, the “Subject
Shares” of such Stockholder); and

WHEREAS, as a condition to its willingness to enter into the Transaction
Agreement, Weyerhaeuser has requested that each Stockholder enter into this
Agreement, and each Stockholder desires to enter into this Agreement to induce
Weyerhaeuser to enter into the Transaction Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

ARTICLE I

Definitions; Interpretation

SECTION 1.01. Definitions. (a) For purposes of this Agreement, the following
terms shall have the following meanings:

“Affiliate” has the meaning given to such term in the Transaction Agreement,
except that for purposes of this Agreement, Parent or any Person controlled by
Parent shall be deemed not to be an Affiliate of a Stockholder.

“Agreement” has the meaning set forth in the preamble.

“Investor Rights Agreement” means the Investor Rights Agreement, dated as of
January 30, 2013, among Parent, VIII/TPC Holdings, L.L.C., BMG Homes, Inc., The
Bauer Revocable Trust U/D/T Dated December 31, 2003, Grubbs Family Trust Dated
June 22, 2012, The Mitchell Family Trust U/D/T Dated February 8, 2000, Douglas
F. Bauer, Thomas J. Mitchell and Michael D. Grubbs, as may be amended on or
after the date hereof as contemplated by the Transaction Agreement.



--------------------------------------------------------------------------------

“Merger” has the meaning set forth in the recitals.

“Merger Sub” has the meaning set forth in the recitals.

“Parent” has the meaning set forth in the preamble.

“Stockholder” has the meaning set forth in the preamble.

“Subject Shares” has the meaning set forth in the recitals.

“Transaction Agreement” has the meaning set forth in the recitals.

“Transfer” has the meaning set forth in Section 3.03.

“Weyerhaeuser” has the meaning set forth in the preamble.

“WRECO” has the meaning set forth in the recitals.

(b) Capitalized terms used but not defined herein shall have the meanings given
to such terms in the Transaction Agreement.

SECTION 1.02. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “hereby”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms. Each of the parties hereto has participated in the drafting
and negotiation of this Agreement. If any ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Representations and Warranties of Each Stockholder

Each of the Stockholders, jointly and severally, represents and warrants to
Weyerhaeuser that:

SECTION 2.01. Organization. If such Stockholder is a trust, such Stockholder is
a trust duly formed and validly existing under the Laws of the its jurisdiction
of formation pursuant to a declaration of trust or similar trust formation
document currently in effect.

SECTION 2.02. Ownership of Subject Shares. Such Stockholder is the record and
beneficial owner of (or is the trustee of a trust that is the record holder of,
and whose beneficiaries are the beneficial owners of) and has good and valid
title to, the Subject Shares set forth opposite his or its name on Schedule A,
free and clear of all Liens, except for any Liens created by this Agreement.
Such Stockholder does not own, of record or beneficially, any Parent Common
Stock other than the Subject Shares of such Stockholder. Such Stockholder has
the sole right to vote such Subject Shares, and none of such Subject Shares is
subject to any voting trust or other agreement, arrangement or restriction with
respect to the voting of such Subject Shares, except for the Investor Rights
Agreement and except as contemplated by this Agreement.

SECTION 2.03. Authority; Execution and Delivery; Enforceability. Such
Stockholder has all requisite power and authority to execute and deliver this
Agreement and to perform his or its obligations hereunder (including, if such
Stockholder is a trust, the necessary power and authority under its trust
documents). The execution and delivery by such Stockholder of this Agreement and
the performance by such Stockholder of his or its obligations hereunder have
been duly authorized by all necessary action, and no other action on the part of
such Stockholder are necessary to authorize this Agreement or the performance by
such Stockholder of his or its obligations hereunder. Such Stockholder has duly
executed and delivered this Agreement, and, assuming due authorization,
execution and delivery by Weyerhaeuser, this Agreement constitutes his or its
legal, valid and binding obligation, enforceable against such Stockholder in
accordance with its terms (except insofar as such enforceability may be limited
by applicable bankruptcy, insolvency, moratorium or similar Laws affecting
creditors’ rights generally or by principles governing the availability of
equitable remedies). If such Stockholder is a married individual and the Subject
Shares of such Stockholder constitute community property or otherwise need
spousal or other approval for this Agreement to be legal, valid and binding,
this Agreement has been duly authorized, executed and delivered, and constitutes
a legal, valid and binding obligation of, such Stockholder’s spouse, enforceable
against such spouse in accordance with its terms (except insofar as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium
or similar Laws affecting creditors’ rights generally or by principles governing
the availability of equitable remedies). If such Stockholder is a trust, no
trust of which such Stockholder is a trustee requires the consent of any
beneficiary to the execution and delivery of this Agreement or the performance
such Stockholder’s obligations hereunder.

 

3



--------------------------------------------------------------------------------

SECTION 2.04. No Conflicts; Governmental Approvals. The execution and delivery
by such Stockholder of this Agreement do not, and the compliance by such
Stockholder with the terms hereof will not, conflict with, or result in any
violation of or default (or an event that, with or without notice or lapse of
time or both, would become a default) under, or give rise to a right of
termination, cancelation or acceleration of any obligation or to loss of a
material benefit under, or to increased, additional, accelerated or guaranteed
rights or entitlements of any Person under, or result in the creation of any
Lien upon any of the properties or assets of such Stockholder under, any
provision of (i) any Contract to which such Stockholder is a party or by which
any of his or its properties or assets is bound or (ii) subject to the filings
and other matters referred to in Section 2.04(b), any Judgment or Law applicable
to such Stockholder or his or its properties or assets, other than, in the case
of each of clauses (i) and (ii) above, any such item that, individually or in
the aggregate, has not been and would not reasonably be expected to be material
and adverse to the ability of such Stockholder to perform his or its obligations
hereunder.

(a) No Governmental Approval is required to be obtained or made by or with
respect to such Stockholder in connection with the execution, delivery and
performance of this Agreement, other than compliance by such Stockholder with
and filings under Sections 13(d) and 16 of the Exchange Act.

SECTION 2.05. Litigation. There is no Action pending or, to the knowledge of
such Stockholder, any claim that has been asserted against or affecting such
Stockholder with respect to an Action (and such Stockholder is not aware of any
basis for any such Action or claim), nor is there any Judgment outstanding
against such Stockholder or to which any of his or its properties or assets is
subject that, individually or in the aggregate, has been or would reasonably be
expected to be material and adverse to the ability of such Stockholder to
perform his or its obligations hereunder.

SECTION 2.06. Brokers. Except as specified in Section 6.19 of the Transaction
Agreement, no broker, investment banker, financial advisor or other Person is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of such Stockholder or any of his or its Affiliates.

ARTICLE III

Covenants of Stockholder

SECTION 3.01. Agreement to Vote. (a) Each of the Stockholders, jointly and
severally, agrees that:

(i) at any meeting of the stockholders of Parent called to seek the Parent
Stockholder Approval or in any other circumstances upon which a vote, consent or
other approval of such Stockholder with respect to the Transaction Agreement or
any of the Transactions is sought, such Stockholder shall vote, or cause to be
voted, the Subject Shares of such Stockholder in favor of granting the Parent
Stockholder Approval and any

 

4



--------------------------------------------------------------------------------

other actions reasonably requested by Weyerhaeuser and presented to the
stockholders of Parent that are necessary and desirable in connection with the
Parent Stockholder Approval and the Transactions, including the matters referred
to in Section 6.05(c) of the Transaction Agreement; and

(ii) at any meeting of the stockholders of Parent or in any other circumstances
upon which a vote, consent or other approval of such Stockholder is sought, such
Stockholder shall vote, or cause to be voted, including by executing a written
consent if requested by Weyerhaeuser, the Subject Shares of such Stockholder
against (A) any Parent Acquisition Proposal or any other action, agreement or
proposal made in opposition to or in competition with the consummation of the
Merger and the issuance of Parent Common Stock in the Merger, (B) any action,
agreement or proposal involving Parent or any Parent Subsidiary that would
reasonably be expected to result in a breach of any covenant, representation or
warranty of Parent or Merger Sub under the Transaction Agreement and (C) any
amendment of the certificate of incorporation or bylaws of Parent or any other
action, agreement or proposal involving Parent or Parent Subsidiary that would
materially impede, or frustrate, or prevent or nullify, any provision of the
Transaction Agreement or the Transactions or change in any manner the voting
rights of any class of the capital stock of Parent.

(b) The Stockholders shall not commit or agree to take any action inconsistent
with any provision of Section 3.01(a).

SECTION 3.02. Irrevocable Proxy. Each Stockholder hereby irrevocably grants to,
and appoints, Weyerhaeuser, and any individual designated in writing by
Weyerhaeuser, and each of them individually, as such Stockholder’s proxy and
attorney-in-fact (with full power of substitution), for and in the name, place
and stead of such Stockholder, to vote the Subject Shares of such Stockholder,
or grant a consent or approval in respect of such Subject Shares, in a manner
consistent with Section 3.01. Each Stockholder understands and acknowledges that
Weyerhaeuser is entering into the Transaction Agreement in reliance upon such
Stockholder’s execution and delivery of this Agreement. Each Stockholder hereby
affirms that the irrevocable proxy set forth in this Section 3.02 is given in
connection with the execution of the Transaction Agreement, and that such
irrevocable proxy is given to secure the performance of the duties of such
Stockholder under this Agreement. Each Stockholder hereby further affirms that
the irrevocable proxy is coupled with an interest and may under no circumstances
be revoked. Each Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof. Such
irrevocable proxy is executed and intended to be irrevocable in accordance with
the provisions of Section 212(e) of the DGCL. Each Stockholder shall, upon
written request by Weyerhaeuser, as promptly as practicable execute and deliver
to Weyerhaeuser a separate written instrument or proxy that embodies the terms
of this irrevocable proxy set forth in this Section 3.02. Notwithstanding the
foregoing, the proxy and appointment granted hereby shall be automatically
revoked, without any action by any Stockholder, upon any termination of this
Agreement pursuant to Section 4.10.

 

5



--------------------------------------------------------------------------------

SECTION 3.03. Transfer and Other Restrictions. Except pursuant to this
Agreement, each Stockholder shall not, directly or indirectly, (i) sell,
transfer, pledge, assign or otherwise dispose of (including by gift), hedge or
utilize a derivative to transfer the economic interest in (collectively,
“Transfer”), or enter into any Contract, option or other arrangement or
understanding (including any profit sharing agreement) with respect to the
Transfer of, any Subject Shares to any Person, (ii) enter into any voting
arrangement, whether by proxy, voting agreement or otherwise, with respect to
any Subject Shares that conflicts or is inconsistent with this Agreement,
(iii) take any other action that would make any representation or warranty of
the Stockholders contained herein untrue or incorrect or would restrict, limit
or interfere with the performance of the Stockholders’ obligations hereunder or
(iv) commit or agree to take any of the foregoing actions.

SECTION 3.04. Non-Solicitation. Each Stockholder shall not, and shall not
authorize or permit any of his or its Affiliates or any of their respective
Representatives to, directly or indirectly, (i) solicit, initiate or knowingly
encourage, or take any other action to knowingly facilitate, the making of any
proposal that constitutes or is reasonably likely to lead to a Parent
Acquisition Proposal or (ii) enter into, continue or otherwise participate in
any discussions or negotiations regarding, or furnish to any Person any
confidential information with respect to, any Parent Acquisition Proposal. Each
Stockholder shall, and shall cause his or its Affiliates and direct their
respective Representatives to, immediately cease and cause to be terminated all
existing discussions and negotiations with any Person conducted heretofore with
respect to any Parent Acquisition Proposal. Notwithstanding the foregoing, at
any time prior to obtaining the Parent Stockholder Approval, each Stockholder
may (and may authorize and permit his or its Affiliates and their respective
Representatives to) furnish such information to, and participate in such
discussions and negotiations with, a Person (other than such Stockholder or any
of his or its Affiliates) making a Parent Acquisition Proposal (and its
Representatives) to the same extent that Parent is permitted to do so pursuant
to Section 9.15 of the Transaction Agreement. In the event that, pursuant to the
foregoing sentence, a Stockholder or any of his or its Affiliates or any of
their respective Representatives furnishes to a Person making a Parent
Acquisition Proposal (or its Representatives) any non-public information that
has not previously been furnished to Weyerhaeuser or its Representatives, such
Stockholder shall furnish all such information to Weyerhaeuser substantially
concurrently with the time it is provided to such Person. The Stockholders
shall, as promptly as practicable, advise Weyerhaeuser orally and in writing of
the receipt of any Parent Acquisition Proposal after the date hereof, the
material terms and conditions of any such Parent Acquisition Proposal and the
identity of the Person making any such Parent Acquisition Proposal. The
Stockholders shall keep Weyerhaeuser reasonably informed of any material
developments with respect to any such Parent Acquisition Proposal (including any
material changes thereto). Nothing in this Section 3.04 shall be deemed to limit
or affect any actions taken (or omitted to be taken) by a Stockholder who is an
individual in his capacity as an officer or director of Parent to the extent
such actions (or omissions) would be permitted under and are taken in compliance
with the Transaction Agreement in such individual’s capacity as an officer or
director of Parent.

SECTION 3.05. Commercially Reasonable Efforts. Each Stockholder shall, and shall
cause his or its Affiliates to, use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the parties to the Transaction Agreement in doing, all things
necessary or advisable to cause the matters set forth on Exhibit D to the
Transaction Agreement to occur on the Closing Date.

 

6



--------------------------------------------------------------------------------

SECTION 3.06. Public Announcements. Each Stockholder shall, and shall cause his
or its Affiliates to, consult with Weyerhaeuser regarding any press release or
other public statement issued by the Stockholders or their Affiliates with
respect to the Transactions, and shall not issue any such press release or make
any such public statement prior to such consultation, except as may be required
by applicable Law or court process, in which case such Stockholder shall, and
shall cause his or its Affiliates to, use commercially reasonable efforts to
consult in good faith with Weyerhaeuser before issuing any such press release or
making any such public announcement.

ARTICLE IV

General Provisions

SECTION 4.01. Notices. All notices, requests, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be addressed
to a party at the following address for such party:

(i) if to Weyerhaeuser, to:

Weyerhaeuser Company

33663 Weyerhaeuser Way South

Federal Way, WA 98003

Attention: Sandy McDade

Facsimile: (253) 928-2185

Email: sandy.mcdade@weyerhaeuser.com

with a copy to:

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Attention: Richard Hall and Erik Tavzel

Facsimile: (212) 474-3700

Email: rhall@cravath.com and etavzel@cravath.com

(ii) if to a Stockholder, to the address for such Stockholder set forth on
Schedule A;

or to such other address(es) as shall be furnished in writing by any such party
to the other parties hereto in accordance with the provisions of this
Section 4.01.

SECTION 4.02. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other

 

7



--------------------------------------------------------------------------------

provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

SECTION 4.03. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to the other parties.

SECTION 4.04. Entire Agreement; No Third Party Beneficiaries. This Agreement,
together with the Transaction Agreement to the extent referenced herein,
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, between the parties hereto with respect
to the subject matter hereof and is not intended to confer upon any Person other
than the parties hereto any rights or remedies.

SECTION 4.05. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Delaware, regardless of the Laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

SECTION 4.06. Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the parties hereto without the
prior written consent of the other parties. Any purported assignment without
such consent shall be void. Subject to the preceding sentences, this Agreement
will be binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and assigns.

SECTION 4.07. Enforcement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions hereof in the Court of Chancery of the State of
Delaware, provided that if jurisdiction is not then available in the Court of
Chancery of the State of Delaware, then any federal court located in the State
of Delaware, this being in addition to any other remedy to which they are
entitled at law or in equity.

SECTION 4.08. Amendment; Waiver. This Agreement may be amended by the parties
hereto at any time. Any amendment to this Agreement shall be valid only if set
forth in an instrument in writing signed on behalf of each of the parties
hereto. The parties hereto may, to the extent permitted under applicable Law,
waive compliance with any of the terms or conditions contained in this
Agreement. Any agreement on the part of a party to any such waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party. The failure of any party to this Agreement to assert any of its rights
hereunder or otherwise shall not constitute a waiver of such rights.

 

8



--------------------------------------------------------------------------------

SECTION 4.09. Jurisdiction. Each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of the Court of Chancery of the State of
Delaware, provided that if jurisdiction is not then available in the Court of
Chancery of the State of Delaware, then any federal court located in the State
of Delaware, in the event any dispute arises out of this Agreement, (ii) agrees
that it will not attempt to deny or defeat such personal jurisdiction by motion
or other request for leave from any such court, (iii) agrees that it will not
bring any action relating to this Agreement in any court other than the Court of
Chancery of the State of Delaware or any federal court sitting in the State of
Delaware and (iv) waives any right to trial by jury with respect to any action
related to or arising out of this Agreement.

SECTION 4.10. Termination. This Agreement, and all obligations of the parties
hereunder, including the proxy set forth in Section 3.02, shall automatically
terminate, without further action by any party hereto, upon the earliest of
(i) the Effective Time, (ii) the termination of the Transaction Agreement
pursuant to Section 11.01 thereof, (iii) any amendment or modification of the
Transaction Agreement which would materially increase the number of shares of
Parent Common Stock issuable in the Merger or the other consideration payable by
Parent under the Transaction Agreement, unless each Stockholders has consented
in writing to such amendment, and (iv) the mutual written agreement of each
Stockholder and Weyerhaeuser. In the event of any such termination of this
Agreement, this Agreement shall forthwith become void and have no effect,
without any liability or obligation on the part of Weyerhaeuser or the
Stockholders, other than (A) this Article IV, which provisions shall survive
such termination and (B) liability for any breach of this Agreement prior to
such termination.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement, all as of the
date first written above.

 

WEYERHAEUSER COMPANY By  

/s/ Patricia M. Bedient

Name:   Patricia M. Bedient Title:  

Executive Vice President and Chief Financial

Officer

DOUGLAS F. BAUER

/s/ Douglas F. Bauer

THE BAUER FAMILY REVOCABLE TRUST U/D/T DATED DECEMBER 31, 2003

/s/ Douglas F. Bauer

Douglas F. Bauer, Co-Trustee

/s/ Kathleen D. Bauer

Kathleen D. Bauer, Co-Trustee

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

Schedule A

 

Stockholder    Address    Number of Shares of
Parent Common Stock

Douglas F. Bauer

  

Douglas F. Bauer

c/o TRI Pointe Homes, Inc.

19520 Jamboree Road, Suite 200

Irvine, CA 92612

Facsimile: (949) 478-8601

Email: doug.bauer@tripointehomes.com

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP

3161 Michelson Drive

Irvine, CA 92612

Attention: Michael E. Flynn

Facsimile: (949) 475-4774

Email: mflynn@gibsondunn.com

   901,167

The Bauer Family

Revocable Trust

U/D/T Dated

December 31, 2003

  

Douglas F. Bauer

c/o TRI Pointe Homes, Inc.

19520 Jamboree Road, Suite 200

Irvine, CA 92612

Facsimile: (949) 478-8601

Email: doug.bauer@tripointehomes.com

 

with a copy to:

 

Gibson, Dunn & Crutcher LLP

3161 Michelson Drive

Irvine, CA 92612

Attention: Michael E. Flynn

Facsimile: (949) 475-4774

Email: mflynn@gibsondunn.com

   151,629